Bell, C. J.
By the judgment of the court m Keyes v. Keyes, the marriage between them was decreed to he null and void from the first, upon the ground of the insanity of the Iibellee at the time, and of fraud in inducing the marriage. By the decision it is settled, that, as between the parties, the Iibellee was so insane.as to be incapable of contracting a valid marriage. The facts of the case, as stated in the report, do not establish this conclusion, and we must therefore suppose that the evidence, which is not reported, must have shown a degree of insanity sufficient to sustain the decision.
The facts stated in the report are admitted, and we are not, for the *427purposes of this case, at liberty to assume others. By the decree of nullity, the parties were pronounced never to have contracted a valid marriage. Of course, the pauper, Mrs. Keyes, retained the power of gaining a new settlement, if she had sufficient mental capacity. Her previous settlement was in no way affected by the supposed marriage, and, of course, still continues, unless the pauper has gained a new settlement in Rumney in some other mode. By the 4th clause of the 1st section of chapter 65 of the Revised Statutes, (C. S. 165,) "any person of the age of twenty-one years, having * * personal estate of the value of $250 in the town where he dwells and has his home, and paying all taxes duly assessed on him and his estate for four years in succession,” shall thereby gain a settlement in said town.”
The plaintiffs allege that the pauper continued to reside with her supposed husband at Rumney, from her marriage in December, 1844, till the decree of nullity at July Term, 1851, except occasional temporary absences in other towns, and as an inmate of the Asylum for the Insane at Concord for a time. At the time of her marriage, she had personal property exceeding $250 in amount, which her supposed husband took into his possession, and, before the decree of nullity, placed in the hands of a trustee for her benefit. It is admitted that no taxes were assessed on this property. It is not suggested that the taxes, if any were assessed on the husband for this property, were not paid.
To make a place the home of a person, two things are essential — actual residence and an intention to remain indefinitely; in other words, a general intention to remain, with no definite purpose to remove elsewhere. Ringgold v. Barley, 5 Md. 186, (15 Dig. 190); Chaine v. Wilson, 1 Bosw. 673; Hegeman v. Fox, 31 Barb. 475; Jennison v. Hapgood, 10 Pick. 98; Leach v. Pillsbury, 15 N. H. 137; Moore v. Wilkins, 10 N. H. 455; sec. 5, ch. 24, Rev. Stats. If a home is once acquired, it will not be lost by any temporary absence. Warren v. Thomaston, 43 Me. 406; Lindsay v. Hapgood, 11 Mass. 359; Atherton v. Thornton, 8 N. H. 180. So that probably the only question as to the home of the pauper depends on the question, whether she had, at the time of her marriage, the legal capacity to intend to make Rumney her home. If she had not, that is decisive of the case.
It seems to have been once the doctrine of the courts, that an insane person could do no legal or binding act. Wh. & Stille Med. Jur. secs. 16 and 17; Beverley’s Case, 5 Co. 123. But we regard it as now settled, that the mere fact of insanity without more, does not disable a party to bind himself by any act or contract; and it does not exonerate him from responsibility, either civil or criminal. The proof which is designed to invalidate a man’s act by reason of his insanity must show that the disease is of such nature, or of such severity, that the person is incapable of understanding what he is doing, or of exercising a rational judgment in relation to the subject, and, in the case of a charge of crime, that he was incapable of distinguishing between right and wrong in the particular case, or of controlling the impulses of his own mind.
Insanity may exist in various degrees, from the slight attacks which are hardly distinguishable from eccentricity, to the most raving and un*428controllable madness. It may be general, seeming to affect all the operations of the mind upon all subjects, or it may exist only in reference to a small number of subjects, or a single subject; the mind, in such cases of partial insanity, seeming to be in its habitual and natural condition as to all subjects and matters which do not come within the scope of the partial disease. Wh. & St. sec. 18, &c.; Converse v. Converse, 21 Vt. 168; Dennett v. Dennett, Rock. June Term, 1863. In no case,at the present day, is it a mere question, whether a party is insane. The point to be established is, whether tire party is so insane as to be incapable of doing the particular act with understanding and reason. Ball v. Mannin, 1 Dow. P. C. N. S. 380; 3 Bligh. N. S. 1; 1 Smith & Batty, 454; Shelf. Lun. 255, 455; Portsmouth v. Portsmouth, 1 Hagg. Ec. Rep. 355. This would be the essential question now, where a marriage was alleged to be void by reason of insanity, Middleborough v. Rochester, 12 Mass. 363, and the same test would be applied in determining the question of capacity to change the domicil : Had the party at the time sufficient reason and understanding to choose her place of residence ?
Marriage is a contract of the highest importance to the welfare and happiness of the individual, and it may be of 'great consequence to the connexions .of the sufferer. To judge intelligently on that subject, embracing the character, situation, and prospects of the parties, a sound judgment on that subject at least might seem to be indispensable. It would be quite a different matter with the selection of a home, which draws after it no very important consequences, and may be changed by the party at pleasure, and under the influence of very slight reasons. Eor an act of so slight importance, a high grade of intellectual power could hardly be required. The mind of a party might be much impaired, or it might be very generally under the influence of insane delusions, and yet if those insane influences had no bearing upon the selection of a home, the legal capacity to choose a place of residence might not be affected. "If it were admitted,” says Wilde, J., in Holyoke v. Haskins, 5 Pick. 26, "that idiots and persons wholly bereft of understanding are incapable of changing their domicil, it would not follow that the same incapacity would attach to all degrees of mental imbecility. There are those, and not a few, who may be unable to manage their property and other concerns with good judgment and discretion, and may need guardians to protect them from imposition, and who nevertheless have sufficient understanding to choose their homes.” This question is therefore a matter of fact to be settled by a jury.
The marriage of Keyes and the pauper being adjudged null, their relations were those of strangers in point of law, and yet the relations, they supposed to exist between them, must have a decisive effect upon the inferences to be drawn from their conduct. And we think it clear, that, where two persons live together in the supposed relation of married persons, what was done by each for the other must be intended to be done as a kindness, and without expectation of payment, and the law will not imply any contract on the part of either to allow or pay for any services or expenses incurred for the other. The supposed husband *429would have no claim to be paid for board, clothing, or expenses of any kind of the wife, either directly or by any set-off, nor the supposed wife any similar claim against him. Munger v. Munger, 33 N. H. 581; Seavey v. Seavey, 31 N. H. 133.
Upon these views the case must be discharged.